Per Curiam.
This case is here on remand from our Supreme Court; Briggs v. State Employees Retirement Commission, 210 Conn. 214, 554 A.2d 292 (1989); which found error in our earlier decision on the plaintiff’s appeal. See Briggs v. State Employees Retirement Commission, 13 Conn. App. 477, 538 A.2d 225 (1988). In accordance with that remand, we now consider “the plaintiff’s evidentiary claim that he had established a permanent orthopedic disability, [and] his legal claim that the defendant had employed an erroneous legal standard. Briggs v. State Employees Retirement Commission, 13 Conn. App. 477, 480 and nn. 4, 6, 538 A.2d 225 (1988).” Briggs v. State Employees Retirement Commission, supra, 216 n.4. We find no error.
Review of the record discloses substantial evidence to support the board’s finding that the plaintiff had not established a permanent orthopedic disability. With regard to the second claim, we agree with the trial court that the board was aware of and applied the proper statutory standard in evaluating the plaintiff’s application for disability retirement benefits.
There is no error.